In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00419-CV
     ___________________________

   IN RE JERRY LYNN BISBY, Relator




           Original Proceeding
          From Tarrant County
         Trial Court No. 0527739


  Before Womack, Birdwell, and Bassel, JJ.
    Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: November 19, 2019




                                         2